United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 17, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-31045
                        Conference Calendar



ALBERT RONNIE BURRELL; MICHAEL RAY GRAHAM, JR.,

                                     Plaintiffs-Appellees,

versus

TOMMY ADKINS; ET AL.,

                                     Defendants,

TOMMY ADKINS; DAN J. GRADY III; ROBERT LEVY,

                                     Defendants-Appellants.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 01-CV-2679
                       --------------------

Before HIGGINBOTHAM, DAVIS, and PICKERING, Circuit Judges.

PER CURIAM:*

     The appellants ask this court to overturn a discovery order

by the magistrate judge, which was affirmed by the district

court, and which allowed discovery to proceed in the underlying

case while the appellants’ interlocutory appeal in Burrell v.

Adkins, No. 03-30487, was pending.   Vacating the challenged

discovery order would allow a prior stay of discovery by the


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-31045
                                -2-

district court to remain in effect, pending a final decision by

this court in No. 03-30487.   The appellees have filed a motion to

dismiss this appeal for lack of subject matter jurisdiction.

     Because we have issued a final decision in Burrell v.

Adkins, No. 03-30487 (5th Cir. April 15, 2004), we DISMISS this

appeal as MOOT.   See City of Erie v. Pap’s A.M., 529 U.S. 277,

287 (2000); United States Parole Comm’n v. Geraghty, 445 U.S.
388, 395-96 (1980).   The appellees’ motion to dismiss the appeal

for lack of jurisdiction is, for this reason, GRANTED.

     APPEAL DISMISSED; MOTION TO DISMISS GRANTED.